 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH MCGHEE,                                      No. 2:17-cv-1827 AC P
12                        Plaintiff,
13            v.                                         ORDER
14    L. LESANE,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has requested that this action be dismissed

18   without prejudice. ECF No. 14. Pursuant to Federal Rule of Civil Procedure 41(a), plaintiff’s

19   request will be honored.

20           Accordingly, IT IS HEREBY ORDERED that:

21           1. This action is dismissed without prejudice.

22           2. The February 5, 2020 order directing the CDCR to collect the filing fee from

23   plaintiff’s prisoner account, ECF No. 9, is vacated.

24           3. The CDCR shall cease collecting fees from plaintiff’s prison trust account related to

25   this case.

26           4. The Clerk of the Court is directed to refund to plaintiff any amounts already received

27   for payment of the filing fee in this case.

28   ////
                                                        1
 1            5. The Clerk of the Court is directed to serve a copy of this order on the Director,
 2   California Department of Corrections and Rehabilitation, 1515 S Street, Sacramento, California
 3   95814.
 4            6. The Clerk of the Court is directed to serve a copy of this order on the Financial
 5   Department of the court.
 6   DATED: March 9, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
